Per Curiam.

Appellant raises the previously reviewed issues that interspousal immunity policy discriminates against spouses without a valid or rational purpose, and deprives them of equal protection of the law under Section 2, Article I of the Ohio Constitution and under the Fourteenth Amendment to the United States Constitution. The additional argument raised by appellant is that such policy should not be followed in this state where there is shown to be liability insurance present under which policy the spouse’s claims may be satisfied.
The policy in Ohio relative to the principle of interspousal immunity has most recently been reaffirmed in Varholla v. Varholla (1978), 56 Ohio St. 2d 269, wherein the majority of this court (Justice William B. Brown, dissenting), at pages 269-270, stated:
“The same issue was before this court in Lyons v. Lyons (1965), 2 Ohio St. 2d 243, where we held that such actions were barred by interspousal immunity. Our reasons were threefold: (1) the immunity promotes marital harmony by discouraging otherwise litigious spouses from pursuing real or fanciful claims to the detriment of the family unit; (2) the immunity prevents fraud and collusion at the expense of tactically disadvantaged insurance companies; and (3) as this involves a matter of public policy, changes in this area must emanate from the General Assembly, not the courts.”
Relative to the argument that the constitutionality of this principle should be viewed in the same manner as this court had determined the unconstitutionality of R. C. 4515.02, the guest statute in Ohio, this court stated at page 270, in the opinion:
“We think it sufficient to state that the interspousal immunity doctrine, with its inherent differential treatment of spouses and non-spouses, reasonably relates to the legitimate state interest of fostering marital harmony and preventing fraud and collusion. The difference between this doctrine and R. C. 4515.02 lies in the higher state concern for regulating marriage and the greater potential for fraud stemming from the marital relationship, where an insured defendant spouse *154stands to benefit personally from losing a lawsuit instituted by his spouse. * * * ”
Appellant argues here, as appellant did in Varholla, that the reasons supportive of the basic principle of interspousal tort immunity are no longer viable in Ohio. Answering, this court, in Varholla, held that appellant’s contention could not be accepted “in disregard of clear precedent.”
We are in agreement with the thought that legal precedent should not be a straitjacket to an appropriate change of the legal policies of this state, especially where those policies are established by the common law pronouncements of this court. However, where this court has recently reviewed and spoken upon the viability of such policies, precedent of such pronouncements should be given a great deal of weight.
This is the stance of the issues raised herein challenging the doctrine of interspousal immunity. Having recently considered these policies in Varholla, and since nothing of import affecting that holding has subsequently taken place — other than the relatively short passage of time — we shall adhere to our previously pronounced position.
Additionally, we feel it necessary to point out that the fact that an insurance policy was in existence here is not a distinguishing factor in this case, as compared with Lyons or Varholla, supra. As previously noted, this court, in Varholla, discussed the interspousal immunity doctrine specifically in the context of an insured defendant spouse. In like manner, in Lyons, the court made specific reference to the involvement of insurance where, at page 245, it was stated: “There is the real danger of fraud or collusion between the spouses in such suits against each other, where insurance is involved.”
Based on the foregoing, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., Locher, Holmes and Krupansky, JJ., concur.
W. Brown, Sweeney and C. Brown, JJ., dissent.